

STANDSTILL AGREEMENT
 
THIS STANDSTILL AGREEMENT (this “Agreement”) between DDS Technologies USA, Inc.
a Nevada corporation, having its principal offices located at 150 East Palmetto
Park Road, Suite 510, Boca Raton, Florida 33432 (the “Company”) and High Speed
Fragmentation B.V., a Dutch corporation, having its principal offices located at
Teleportboulevard 140, 104EJ Amsterdam, Netherlands (the “Shareholder”), is
entered into as of September 23, 2004 (the “Effective Date”).
 
RECITALS
 
A.    The Company and the Shareholder, among others, are party to that certain
Amended and Restated Memorandum of Understanding (the “Memorandum”) entered into
as of the 31st day of July, 2004;
 
B.    Pursuant to the Memorandum, the Company is simultaneously herewith
reissuing to the Shareholder, 4,000,000 shares (the “Shares”) of the Company’s
common stock, $0.0001 par value per share (“Company Common Stock”); and
 
C.    As a condition to the willingness of the Company to reissue the Shares,
the Company has requested that the Shareholder agree, and in order to induce the
Company to reissue the Shares, the Shareholder has agreed, to certain
limitations on its ownership of the Voting Securities (as defined herein) of the
Company and to certain other undertakings.
 
AGREEMENT
 
NOW, THEREFORE, in consideration of the premises and covenants set forth herein
and in the Memorandum, the parties agree as follows:
 
1.    Limitation on Ownership of Voting Securities; Certain Undertakings.
 
The Shareholder covenants and agrees that, from and after the Effective Date,
without the prior written consent of the Board of Directors of the Company, for
a period of three years it will not:
 
(a)    directly or indirectly seek, or permit any person over whom or which such
person has control (a “Controlled Person”) to seek or encourage or assist any
associate, partner or affiliate of such person to seek representation on the
Board of Directors of the Company or otherwise seek to participate in or
influence the management, management decisions, operating policies, or governing
corporate instruments of the Company;
 
(b)    instigate or join in any attempt to change the management, management
decisions, operating policies, governing corporate instruments or conduct of
business and affairs of the Company;
 
(c)    solicit or permit any Controlled Person to solicit, or encourage or
assist any associate, partner or affiliate of such person to solicit proxies
with respect to any shares of Company Common Stock or other securities of the
Company entitled to vote generally for the election of directors or otherwise
(“Voting Securities”) under any circumstance, or become a “participant”, or
permit any Controlled Person, or encourage or assist any associate, partner or
affiliate of such person to become a “participant”, in any “election contest”
relating to the election of directors of the Company, changes in governing
corporate instruments or otherwise (as such terms are used in Rule 14a-11 of
Regulation 14A under the Securities Exchange Act of 1934);
 



       

--------------------------------------------------------------------------------

 


(d)    deposit, or permit any Controlled Person, or encourage or assist any
associate, partner or affiliate of such person to deposit, any Voting Securities
in a voting trust or similar arrangement, or subject or permit any Controlled
Person, or encourage or assist any associate, partner or affiliate of such
person to subject any Voting Securities to a voting or similar agreement;
 
(e)    take any action alone or in concert with any other person to acquire or
affect the control of the Company or, directly or indirectly, participate in, or
encourage the formation of, any group seeking to obtain or take control of the
Company; or
 
(f)    directly or indirectly seek to influence any contractual relationship of
the Company, whether orally, in writing or otherwise (including, without
limitation, contractual relationships of the Company with its auditors, its
investment bankers and its lenders).
 
2.    Transfer of Stock. In no event shall the Shareholder, prior to the one
year anniversary of the Effective Date, transfer, assign, sell or otherwise
dispose of (each, a “Transfer”) any shares of Company Common Stock owned by it
unless the transferee agrees in writing to the foregoing restrictions and is
approved by the Board of Directors of the Company in their sole and absolute
discretion. Further, the Company may refuse to transfer on its books record
ownership of Company Common Stock which shall have been Transferred in violation
of this Agreement or to recognize any transferee as one of the Company’s
shareholders for any purpose (including without limitation, for purposes of
dividend and voting rights) until all applicable provisions of this Agreement
have been complied with in full. Shareholder may transfer the Company Common
Stock to its affiliates who execute an amendment to this Agreement, agreeing to
be bound by all of its terms and conditions.
 
3.    Termination. This Agreement shall, unless otherwise agreed to by the
parties hereto, terminate on the three year anniversary of the date hereof.
 
4.    Miscellaneous.
 
(a)    Severability. If any term or other provision of this Agreement is
invalid, illegal or incapable of being enforced by any rule of law, or public
policy, all other conditions and provisions of this Agreement shall nevertheless
remain in full force and effect so long as the economic or legal substance of
this Agreement is not affected in any manner materially adverse to any party.
Upon such determination that any term or other provision is invalid, illegal or
incapable of being enforced, the parties hereto shall negotiate in good faith to
modify this Agreement so as to effect the original intent of the parties as
closely as possible in a mutually acceptable manner in order that the terms of
this Agreement remain as originally contemplated to the fullest extent possible.
 



    2  

--------------------------------------------------------------------------------

 


(b)    Further Assurances. The Shareholder and the Company will execute and
deliver all such further documents and instruments and take all such further
action as may be necessary in order to consummate the transactions contemplated
hereby.
 
(c)    Specific Performance. The parties hereto agree that irreparable damage
would occur in the event any provision of this Agreement was not performed in
accordance with the terms hereof and that the parties shall be entitled to
specific performance of the terms hereof, in addition to any other remedy at law
or in equity.
 
(d)    Entire Agreement. This Agreement (including the documents and the
instruments referred to herein, which are incorporated herein by this reference
and made an integral part hereof as if fully set forth herein) constitute the
entire agreement among the parties with respect to the subject matter hereof,
and supersede all prior and contemporaneous agreements and understandings, both
oral and written, between the parties hereto with respect to the subject matter
hereof.
 
(e)    Amendment. This Agreement may not be amended except by an instrument in
writing signed by the parties hereto. Any party to this Agreement may (a) extend
the time for the performance of any of the obligations or other acts of the
other party, (b) waive any inaccuracies in the representations and warranties of
the other party contained herein or in any document delivered by the other party
pursuant hereto or (c) waive compliance with any of the agreements or conditions
of the other party contained herein. Any such extension or waiver shall be valid
only if set forth in an instrument in writing signed by the party to be bound
thereby. Any waiver of any term or condition shall not be construed as a waiver
of any subsequent breach or a subsequent waiver of the same term or condition,
or a waiver of any other term or condition, of this Agreement. The failure of
any party to assert any of its rights hereunder shall not constitute a waiver of
any of such rights.
 
(f)    Governing Law, Venue and Service of Process. The validity, interpretation
and performance of this Agreement shall be governed by the substantive laws of
the State of Florida, without the application of any principle that leads to the
application of the laws of any other jurisdiction. Any proceeding arising
between the parties in any manner pertaining to this Agreement shall be held in
Miami-Dade County, Broward County or Palm Beach County, Florida, and the parties
hereto hereby consent to personal jurisdiction in the state and federal courts
located within such venues. Each party waives personal service of any and all
process upon it, and irrevocably consents to the service of process out of any
of the aforementioned courts in any such action or proceeding by the mailing of
copies thereof by certified mail, postage prepaid, to such party at the address
set forth above, such service to become effective five business days after
mailing.
 
(g)    Waiver of Jury Trial. THE PARTIES HERETO VOLUNTARILY AND INTENTIONALLY
WAIVE ANY RIGHT ANY OF THEM MAY HAVE TO A TRIAL BY JURY IN RESPECT OF ANY
LITIGATION ARISING OUT OF, UNDER OR IN CONNECTION WITH THIS AGREEMENT OR ANY OF
THE DOCUMENTS, AGREEMENTS OR TRANSACTIONS CONTEMPLATED HEREBY.
 



    3  

--------------------------------------------------------------------------------

 


(h)    Expenses. Except as otherwise specified in this Agreement, all costs and
expenses, including, without limitation, fees and disbursements of counsel,
financial advisors and accountants, incurred in connection with this Agreement
and the transactions contemplated hereby shall be paid by the party incurring
such costs and expenses.
 
(i)    Notices. Any notice required or permitted to be delivered to any party to
this Agreement shall be deemed to have been given three (3) business days after
having been sent by airmail, postage prepaid, or on the date delivered if hand
delivered or the business day after the day sent by overnight courier for next
business day delivery, and addressed to the respective party at the address set
forth above or such other address as shall be specified by written notice.
 
(j)    Headings. The descriptive headings contained in this Agreement are for
convenience of reference only and shall not affect in any way the meaning or
interpretation of this Agreement.
 
(k)    Assignment. Neither this Agreement nor any of the rights, interests or
obligations hereunder shall be assigned by any of the parties hereto (whether by
operation of law or otherwise) without the prior written consent of the other
parties. Subject to the preceding sentence, this Agreement shall be binding
upon, inure to the benefit of and be enforceable by the parties hereto and their
respective successors and assigns.
 
(l)    No Third-Party Beneficiaries. This Agreement shall be binding upon and
inure solely to the benefit of the parties hereto and their permitted assigns
and nothing herein, express or implied, is intended to or shall confer upon any
other person any legal or equitable right, benefit or remedy of any nature
whatsoever under or by reason of this Agreement.
 
(m)    Counterparts. This Agreement may be executed in counterparts, each of
which shall be deemed to be an original and all of which, taken together, shall
constitute but one and the same original instrument.
 
(n)    Legal Fees. If legal proceedings are commenced in connection with this
Agreement, the party which does not prevail in such proceedings shall pay the
reasonable attorneys’ fees and other costs and expenses, including investigation
costs, incurred by the prevailing party in such proceedings.
 
(o)    Gender. All words used herein, irrespective of the number and gender
specifically used, shall be deemed and construed to include or mean any other
number, singular or plural, and any other gender, masculine, feminine or neuter,
as the context requires.
 
(p)    Construction. This Agreement and any documents or instruments delivered
pursuant hereto or in connection herewith shall be construed without regard to
the identity of the person who drafted the various provisions of the same. Each
and every provision of this Agreement and such other documents and instruments
shall be construed as though all of the parties participated equally in the
drafting of the same. Consequently, the parties acknowledge and agree that any
rule of construction that a document is to be construed against the drafting
party shall not be applicable either to this Agreement or such other documents
and instruments.
 



    4  

--------------------------------------------------------------------------------

 


IN WITNESS WHEREOF, the Company and the Shareholder have executed this
Standstill Agreement as of the date first above written.
 
DDS TECHNOLOGIES USA, INC.,




By:                         
Name:
Title:


HIGH SPEED FRAGMENTATION B.V.




By:                         
Name:
Title:



    5  

--------------------------------------------------------------------------------

 
